Citation Nr: 1506124	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO. 12-31 704	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence was received to reopen a claim for entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training from June 1985 to October 1985, and active duty from January 2003 to May 2004. He was a member of the Army National Guard from October 1985 to October 1992 and from August 2001 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board/BVA) on appeal of a January 2012 rating decision by a VA Regional Office (RO) that denied the Veteran's request to reopen a previously-denied claim of entitlement to service connection for a right knee disability, based on a determination that new and material evidence had not been received. Service connection was initially denied in a July 2006 rating decision and the denial was continued in a December 2007 rating decision. The Veteran's original VA claims file has been lost, and the appeal is being adjudicated based on a reconstructed record.

Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. A December 2007 rating decision denied entitlement to service connection for a right knee disability; the Veteran was notified of the decision but did not appeal.
 
2. Evidence added to the record since the December 2007 rating decision does not raise a reasonable possibility of substantiating the claim for a right knee disability.


CONCLUSION OF LAW

New and material evidence was not received and the claim for entitlement to service connection for a right knee disability may not be reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Here, the Veteran's claims file has been reconstructed from available records. Service connection for the right knee disability was initially denied in a July 2006 rating decision. The RO sent correspondence in July 2006, correspondence in May 2007, a new rating decision in December 2007, a new rating decision in January 2012, a statement of the case in October 2012, and a supplemental statement of the case in December 2012. These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision. VA made all efforts to notify and to assist the Veteran with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. 

In any event, the Veteran has not cited any prejudice regarding the timing or the content of the notice he received. See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). The Board thus concludes that VA's duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records and VA treatment records have been associated with the claims file. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

In addition, as this case involves new and material evidence, VA is required to look at the bases for the prior denial and notify the Veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial. The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied. Kent v. Nicholson, 20 Vet. App. 1 (2006). The December 2011 VCAA notification satisfied this requirement.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claim for reopening. 


New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

The Veteran's claim for entitlement to service connection including for right knee disability was reportedly initially denied in a July 2006 rating decision because evidence showed that the Veteran had a preexisting right knee condition that did not permanently worsen as a result of his active service.  The Veteran was notified of the decision in a July 2006 letter and apparently requested that his claim be reopened in April 2007.  However, in a December 2007 rating decision, the RO found that while the Veteran reinjured his right knee during November 2006 training and in line of duty, a permanent worsening of his preexisting right knee disability was not shown. The Veteran was notified of this decision, but did not appeal. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). Subsequently in October 2011, the Veteran requested that his claim for service connection for a right knee disability be reopened and the current appeal ensued.

The evidence added to the record since the December 2007 final rating decision includes statements from the Veteran reiterating his service connection claim for a right knee disability including due to the rigors of training and his duties, walking conditions in sand in Kuwait and Iraq, and the 2006 injury noted above. VA treatment records added to the record provide some evidence that his knee was worsening. Those records do not, however, offer any new evidence regarding the Veteran's in-service injury caused the worsening of the preexisting knee condition. The Veteran's October 2011 statement simply reiterates his earlier assertions regarding the purported in-service injury and adds new factual information regarding his current level of disability and course of treatment. The Veteran himself described the evidence by stating that the only new "thing I mentioned was that now I receive a shot in my knee every 6 months".

Based upon a comprehensive review, the Board finds the evidence added to the record since the last final rating decision for service connection for a right knee disability does not raise a reasonable possibility of substantiating the claim. The evidence obtained is essentially cumulative of the evidence previously considered. There is no new or material evidence demonstrating that a right knee disability was either incurred or aggravated as a result of service. Therefore, the claim for entitlement to service connection for a right knee disability may not be reopened.


ORDER

New and material evidence has not been received, and the petition to reopen the claim for service connection for a right knee disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


